Title: Benjamin Rush to Abigail Adams, 13 October 1800
From: Rush, Benjamin
To: Adams, Abigail


				
					My dear Madam.
					Philada
						Octobr 13th. 1800
				
				By the post on the 9th instant I intruded a hasty line upon you, upon a reference Tench Coxe had made to me upon the subject of Mr Adam’s political principles. I wrote to Mr Coxe on the same day to demand justice from him for the injury he had done me. His publication has been contradicted as far as it relates to me in several of our papers. Tomorrow an Avowal of what I wrote to you a few days ago will appear in the Aurora with the following addition to it. “that I have uniformly heard Mr Adams say, what he has published in his works, that our present government was best calculated for our Country.”—
				I cannot express to you the distress which I continue to suffer from this cruel Act of Mr Coxe. I am consoled it is true, not only by

a Consciousness of my integrity towards Mr Adams, but by the universal indignation and horror which Mr Coxe’s friends as well as enemies express, in speaking of his Conduct. They both knew my tenderness for him. My connection with him began in early life. He was my groomsman when I was married, and I felt disposed to forgive his defection from his Country when a body boy, in beholding his able & successful exertions in the establishment of the general government. Since his dissmission from Office I have seldom seen him. The only hour I have passed with him for two Years, was the one from which he has taken Occasion to misapply a general declaration to him. Indeed his publication contains not a word from me upon the subject of Mr Adams’s monarchical principles. It is an artful reference only, expecting no doubt that I would be compelled if any thing had come to my knowledge to divulge it, or by my Silence give a currency to it his insinuation. My declarations have hitherto not only defeated his views, but had a contrary effect. I lament that they were necessary, for my heart sickens at the idea of taking any part in the present disputes which divide our Country. Mr Adam’s character did not require my feeble testimony in its favor.
				I have called upon several of my democratic patients, and asked them to recollect whether they ever heard me utter a word, that could lead to an inference unfavorable to Mr Adam’s principles. They have not only declared they had not, but have added, that every thing I have ever said of him, was calculated to beget esteem and respect, and a Confidence in the integrity, and wisdom of his Administration. Indeed Madam since the year 1774 his name, and the independance, and happiness of the our Country have always been associated in my mind, and there is no One circumstance in my political life, that I review with half the pleasure that I do the uninterupted friendship with which he has honoured me for six & twenty years. My whole family have often heard me exult in it.
				Since T Coxe’s publication I have learned, that he has harboured a secret enmity to me for not interceding with the President to restore him to his Office, or to confer some Other Office upon him. This would have been highly indelicate, for I well knew he was not dismissed on account of his democratic principles, or Opposition to Mr Adams’s election but for his disputes with Mr Wolcot. I am the more disposed to ascribe his publication to this cause, from having experienced similar, but more open resentment from an old School mate, whose recommendation to the President for an Office I refused to subscribe.
				
				I have only to add to this long letter, that all Cobbet’s cruelties to me, were tender Mercies, compared with Tench Coxe’s.— Our language does not afford a word sufficiently expressive of its thier baseness.
				My dear Mrs Rush who sympathizes with me in my distress, and who, better than any One else knows the Ardor and extent of my respect & Affection for Mr Adams, joins in love to you and all the family, with my dear Madam your / sincere and / Affectionate friend
				
					Benjn: Rush
				
			